COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Ex parte Octavian Becciu

Appellate case number:    01-19-00800-CR

Trial court case number: 1799007A

Trial court:              County Criminal Court at Law No. 9 of Harris County

Date motion filed:        November 25, 2020

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED         GRANTED.


Judge’s signature: /s/ Evelyn V. Keyes
                       Acting Individually      Acting for the Court

Panel consists of: Justices Keyes, Lloyd, and Landau.


Date: December 29, 2020